DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse, in its reply dated September 12, 2022, of Group I (claims 1-19) and of polyhydroxylated acrylamide (PHAM) and polyethylene imine (PEI), as the species for the expanded polymeric polymer and gelation agent, respectively, of the restriction requirement dated September 1, 2022 is hereby acknowledged.
Applicant's arguments traversing the rejection drawn to that there exists no “undue burden’ on the Examiner are not persuasive.  This is due to the numerous species for the various components of the delayed gelation composition that the examiner must take under consideration, which require an extensive search that is a serious burden on the examiner.
Accordingly, claims 1-3, and 5-19 have been examined in the instant action.  Claims 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as drawn to a nonelected invention.  Claim 4 has been withdrawn from consideration as drawn to non-elected species.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 1-3, 5-7, 9-11, 13-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as anticipated by Showalter (USPN 2009/0264321 A1 to Showalter et al., published October 22, 2009 and having an effective filing date of April 21, 2008.
Showalter discloses a fluid composition for use in hydrocarbon recovery in a subterranean formation, wherein the composition comprises an aqueous base fluid,  encapsulated expandable polymeric microparticles (polymeric cage) including expandable base microparticles encapsulated in a shell of at least one layer of a labile or degradable encapsulation material, wherein the encapsulated microparticles have an unexpanded volume average particle size diameter of from about 0.05 to about 5,000 microns, and wherein the method increases the mobilization and/or recovery rate of hydrocarbon fluids present in the formation upon release of the encapsulated material when the shell is degraded in the formation due to temperature/pH or other environmental factors (abstract; [0015] to [0019]; [0062]; [0063).  Particularly, the encapsulated polymeric microparticle composition comprising cross-linked expandable polymeric microparticles and a shell encapsulating the cross-linked expandable polymeric microparticles, the shell comprising at least one layer of a labile or degradable encapsulation material ([0019]; [0059]; [0066]; [0067]).  
Showalter discloses that the polymeric material can be formed using anionic monomers, such as acrylic acid, 2-acrylamido-2-methyl propane sulfonic acid or sulfonate salt thereof (AMPS), sulfomethylated acrylamide or vinyl sulfonic acid and quaternary salts thereof ([0023]; [0024]; [0040]; [0044]).  Suitable cationic monomers for the microparticles include dialkylaminoalkyl acrylates/ methacrylates, methacrylamides and diallyldimethyl ammonium chloride ([0027]).  
Showalter further discloses that the polymeric microparticles can be activated by, inter alia, heat, pH, acid, cross-linker or an activating agent [0070]).  The encapsulated material can contain, inter alia, natural or synthetic cross-linked polymers, gelatin, starches, gum agar, derivatized cellulose, sulfonated polysaccharides, bentonite, gum arabic, dextrin, and carboxymethyl cellulose (well-known/conventional gelling agents in the oilfield art) ([0045]; [0070]).  The crosslinker can be labile, such as (poly)ethylene glycol diacrylate, or a non-labile (stable crosslinker), such as methylene bisacrylamide, wherein the crosslinker can be selected in accordance with desired temperature and time dependent microparticle expansion properties ([0039]; [0042]; [0066]; [0067]; [0078]; [0090]; [0094]; Examples 1-8; Table 1).  
In the Example 8 of Table 1, the amount of labile crosslinker polyethylene glycol diacrylate present in the sample composition is 1.22 grams, which is less than one percent of the amount of the polymeric material (270 grams).  Moreover, because the composition discloses in Showalter has the same components/percentages as that recited in the present claims, it should possess the same physical properties as recited for the composition of present claim 14, such as degradation time of greater than seven weeks.
Thus, the present claims are anticipated by Showalter.

Allowable Subject Matter
Claims 8, 12, 16 and 19 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
 The prior art of record does not teach or suggest the delayed gelation composition of present claim 1 wherein the composition possesses the elected species/components, namely, having PHAM as the expandable polymer, or PEI as the gelation agent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

December 2, 2022